                                          Case 4:20-cv-02071-PJH Document 22 Filed 02/08/21 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      SAMUEL LOVE,                                   Case No. 20-cv-02071-PJH (AGT)
                                                       Plaintiff,
                                  8
                                                                                        ORDER ADOPTING MAGISTRATE
                                                 v.                                     JUDGE'S REPORT AND
                                  9
                                                                                        RECOMMENDATION
                                  10     RAED MUSTAFA,
                                                                                        Re: Dkt. No. 21
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The court has reviewed Magistrate Judge Alex G. Tse’s Report and

                                  14   Recommendation Re: Plaintiff’s Motion for Default Judgment. The court finds the Report

                                  15   correct, well-reasoned and thorough, and adopts it in every respect.

                                  16          Federal Rule of Civil Procedure 55(b)(2) permits a court, following default by a

                                  17   defendant, to enter default judgment in a case. “The district court’s decision whether to

                                  18   enter default judgment is a discretionary one.” Aldabe v. Aldabe, 616 F.2d 1089, 1092

                                  19   (9th Cir. 1980). “However, necessary facts not contained in the pleadings, and claims

                                  20   which are legally insufficient, are not established by default.” Cripps v. Life Ins. Co. of N.

                                  21   Am., 980 F.2d 1261, 1267 (9th Cir. 1992).

                                  22          Plaintiff’s complaint, as described by Judge Tse, is not well-pled. Although

                                  23   defendant’s default has been entered by the Clerk, the factual allegations of Plaintiff’s

                                  24   complaint must support a judgment. Thus, if plaintiff hopes to secure a judgment, he

                                  25   must cure the deficiencies noted in Judge Tse’s Report and Recommendation.

                                  26          Plaintiff’s motion for default judgment is DENIED WITHOUT PREJUDICE. The

                                  27   deadline for Plaintiff to file an amended complaint, serve it on defendant, and submit a

                                  28   certificate of such service shall be 28 days from the date of this order. Plaintiff may
                                          Case 4:20-cv-02071-PJH Document 22 Filed 02/08/21 Page 2 of 2




                                  1    thereafter file a revised motion for default judgment.

                                  2           IT IS SO ORDERED.

                                  3    Dated: February 8, 2021

                                  4                                                 /s/ Phyllis J. Hamilton__________________
                                                                                    PHYLLIS J. HAMILTON
                                  5                                                 United States District Judge
                                  6

                                  7

                                  8
                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     2
